               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         Western Division


HUDSON SPECIALTY INSURANCE COMPANY                        PLAINTIFF/
                                                   COUNTER-DEFENDANT


V.                                     CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                            DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                    COUNTER-CLAIMANTS
                                 ORDER
     THIS MATTER is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

for Partial Summary Judgment-Liability Coverage (Doc. 202), and

Defendants/Counter-Claimants Talex Enterprises, LLC (“Talex”);

Terrance L. Alexander (“Alexander”); Jubilee Performing Arts

Center, Inc. (“Jubilee”); and, the Board of Mayor and Selectmen

of McComb, Mississippi (“McComb”)’s Response in Opposition to

Motion for Partial Summary Judgment-Liability Coverage (Doc.

213). The Court having examined the motions, memoranda in

support, and the applicable statutory and case law, and being

fully advised in the premises, finds that the Motion for Partial

Summary Judgment-Liability Coverage should be GRANTED IN PART

AND DENIED IN PART.

                                   1
                           BACKGROUND
     This is a case arising out of an insurance dispute between

Hudson Specialty Insurance Company and Talex Enterprises, LLC,

Jubilee Performing Arts Center, Terrance L. Alexander and the

City of McComb. The dispute arises out of an incident involving

a property insured by Hudson, the JPAC Building, located at 230-

232 Main Street, McComb, Mississippi. Talex owns the JPAC

Building and, at the time of the incident, Jubilee operated a

performing arts school out of the building. Alexander is the

principal for both Talex and Jubilee. Faraway, LLC was the

mortgage holder for the JPAC building.

     The JPAC Building is listed under two policies of insurance

issued by Hudson. Talex is the named insured under one policy

(the “Talex Policy”), which provides building property coverage.

Alexander d/b/a Jubilee is the named insured under the other

policy (the “Alexander Policy”), which provides personal

property coverage. Both policies also provide commercial general

liability coverage. Hudson paid Faraway, the mortgage holder,

$660,000.00 under the Business and Personal Property Coverage

provision of the Talex Policy. McComb is currently seeking

indemnification for the $389,320.39 it spent in response to the

JPAC collapse under the commercial general liability coverage of

the Talex and Alexander Policies.



                                2
     On July 23, 2017, the JPAC Building collapsed. McComb

declared an emergency condition and began the process of

stabilizing the JPAC Building to prevent further injury and

property destruction. McComb retained and paid an engineering

firm to provide structural engineering services regarding the

demolition and stabilization of the JPAC Building and

surrounding properties so that a major downtown intersection

could be opened. It paid for demolition work and for debris to

be cleared away from the Subject Property and neighboring

properties. In addition to these expenses, McComb also had to

pay for additional hours worked by members of its Police, Fire,

and Public Works Departments resulting from the collapse. Aside

from expenses associated with the building itself, McComb also

paid for repairs/restoration to property and equipment separate

from the JPAC Building.

     On August 11, 2017, McComb sued Talex in Chancery Court of

Pike County to recoup expenses it had incurred in stabilizing

the JPAC Building and collapse site and protecting the public

and adjacent properties from the collapse. (Doc. 44-1). Hudson

determined that it had no obligation to defend its insured in

that lawsuit. McComb and Talex filed a joint Motion to Dismiss

McComb’s state lawsuit against Talex. The suit was transferred

from Chancery Court to Circuit Court on November 21, 2017 [ECF



                                3
No. 213-5], and the Circuit Court dismissed McComb’s suit

without prejudice on July 10, 2018. [ECF No. 202-4].

     McComb, Alexander, Talex, and Jubilee entered into a

Contract of Assignment of Chose in Action (“the Assignment”)

(Doc. 67-1) on December 22, 2017. McComb, Alexander, Talex, and

Jubilee agreed to proceed under joint representation provided by

Attorney Wayne Dowdy stating that the parties will “cooperate

with the other to their mutual advantage, in all matters

pertaining to the insurance policies.” The Assignment stated

that: (1) McComb’s claim, in the amount of $389,320.39 will be

made solely under the commercial general liability coverage of

the insurance policies issued by Hudson, and from no other

coverage, and (2) that the proximate cause of the collapse was

the weight of rain that had, unknown to Talex and Alexander,

collected on the roof.

                         STANDARD OF REVIEW
      A party is entitled to summary judgment if the movant

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). The Court is not permitted to make credibility

determinations or weigh the evidence at the summary judgment

stage of litigation. See Deville v. Marcantel, 567 F.3d 156, 164

(5th Cir. 2009)(citing Turner v. Baylor Richardson Med. Ctr.,


                                 4
476 F.3d 337, 343 (5th Cir. 2010)). All facts and inferences

must be made in “the light most favorable to the nonmoving

party.” See Sierra Club, Inc. v. Sandy Creek Energy Assoc.,

L.P., 627 F.3d 134, 138 (5th Cir. 2010)(citation omitted).

                            ANALYSIS
     Hudson puts forth two claims; (1) that Hudson did not owe

defense obligations for McComb’s lawsuit against Talex and

Alexander which was filed in the Chancery Court of Pike County,

then transferred to the Circuit Court, and (2) that Hudson did

not/does not owe indemnity obligations for McComb’s damages. In

order to determine Hudson’s duty to indemnify McComb the Court

must first consider whether Hudson wrongfully refused to defend

the original state lawsuit that McComb filed in Chancery Court

in Pike County. Therefore, Hudson’s liability is premised on

first, its duty to defend against McComb, and then — if there is

a duty to defend — upon its obligations, if any, to indemnify

under the Subject Policies. This court will address Hudson’s

duty to defend and then its obligation to indemnify. Hudson

claims that the subject Policies should be rescinded and are

void ab initio because of material misrepresentations on the

part of Alexander. However, that issue is not currently before

the Court.

There is a Genuine Issue of Material Fact As to Whether Hudson
Owed Defense Obligations for McComb’s Lawsuit

                                5
McComb’s Operative Pleadings Alleged Non-Covered Claims


     The insurer’s duty to defend depends on the policy language

and the allegations of the complaint. See Lafayette Ins. Co. v.

Peerboom, 813 F.Supp.2d 823, 825 (S.D. Miss. 2011). Under this

so-called “eight-corners” test, a duty to defend arises if the

complaint alleges facts that are arguably within the policy’s

coverage. See id. However, there is no duty to defend if the

complaint alleges actions that exceed the scope of the policy’s

coverage. See id. The duty to defend is “broader than the

insurer’s duty to indemnify under its policy of insurance: the

insurer has a duty to defend when there is any basis for

potential liability under the policy.” See State Farm Mut. Auto.

Ins. Co. v. LogistiCare Solutions, LLC, 751 F.3d 684, 689 (5th

Cir. 2014)(emphasis added). Insurance policy provisions are

“construed strongly against the drafter.” See Liberty Mut. Fire

Ins. Co. v. Canal Ins. Co., 177 F.3d 326, 331 (5th Cir. 1999).

Insurance companies owe a duty to defend, so long as “some

allegation with the underlying complaint potentially triggers

coverage.” See Travelers Indem. Co. v. Forrest Cty., 195

F.Supp.3d 890, 898 (S.D. Miss. 2016).

     Hudson claims that the operative pleadings in McComb’s

lawsuit never triggered defense obligations because the


                                6
pleadings alleged “non-covered omissions.” Hudson asserts that

it could only be obligated to defend to the extent that McComb’s

operative pleading sought recovery for “property damage”

allegedly resulting from an “occurrence” (accidental conduct)

that was neither expected nor intended by Talex or Alexander.

Hudson claims that McComb’s complaint did not allege an

occurrence because the property damage was expected or intended

by Talex or Alexander; therefore, the policies did not provide

coverage.

     The definition of “occurrence” has been analyzed several

times by the Mississippi Supreme Court. See EMJ Corp. v. Hudson

Specialty Ins. Co., 833 F.3d 544, 548 (5th Cir. 2016). The Court

has consistently held that there is one relevant consideration

in determining if an injury is an occurrence. Id. There is

coverage unless the “chain of events leading to the injuries

complained of were set in motion and followed a course

consciously devised and controlled by [the insured] without the

unexpected intervention of any third person or extrinsic force.”

Id. Courts should be wary about conflating an intended action

with an intended result. Id. An intentional action, taken

without the intention of causing the complained-of injury is an

occurrence and will be covered under the Policies. Id.




                                7
      An act is intentional if “the actor desires to cause the

consequences of his act, or believes that the consequences are

substantially certain to result from it.” U.S. Fidelity & Guarn.

Co. v. Omnibank, 812 So.2d 196, 201 (Miss. 2002)(quoting Coleman

v. Sanford, 521 So.2d 876, 878 (Miss. 1988)). However, under

Mississippi law, an incident is not an “occurrence,” and is not

covered by the policy if, “whether prompted by negligence or

malice, (1) [the insured]’s acts were committed consciously and

deliberately, without the unexpected intervention of any third

force, and (2)   the likely (and actual) effect of those acts was

well within [the insured]’s foresight and anticipation.”

Acceptance Ins. Co. v. Powe Timber Co., Inc., No. 06-60216, 2007

WL 624992, *1 (5th Cir. Feb. 21, 2007)(quoting Allstate Ins. Co.

v. Moulton, 464 So.2d 507, 509 (Miss. 1985)); see also,

Lafayette Ins. Co. v. Peerboom, 813 F.Supp.2d 823, 826 (S.D.

Miss 2011)(“an insured’s intentional actions do not constitute

‘accidents,’ and the damages resulting therefrom do not amount

to ‘occurrences,’ even if the insured acts in a negligent

manner.”)(internal citations omitted). If the claim results from

intentional conduct that causes foreseeable harm, it is not

covered even if the damages or injury are greater than expected

or intended. See Peerboom, 813 F.Supp.2d at 826(citing Omnibank,

812 So.2d at 201).



                                 8
     Defendants/Counter-Claimants (Talex, Alexander, Jubilee,

McComb) claim that Hudson had a duty to defend because McComb

alleged Alexander and Talex acted negligently, which they argue

leaves open the possibility that the collapse was caused by an

inadvertent act. See EMJ Corp. v. Hudson Specialty Ins. Co., 833

F.3d 544, 548–49 (5th Cir. 2016)(rejecting HSIC’s attempt to

avoid its defense obligations because under Mississippi law

“intentional actions taken without an intent or expectation of

causing any injury are occurrences for insurance

purposes”)(emphasis added).

     Defendants/Counter-Claimants (Talex, Alexander, Jubilee,

McComb) rely on Peerboom, which held that summary judgment could

not be granted to the insurer based on the policies’ definition

of “occurrence” since the complaint left open the possibility

that the property damage was caused by an accidental, i.e.,

inadvertent, act. However, in Peerboom, the insureds put forth

three possible reasons for the collapse of their home. As the

court explained, “Since the act which likely caused the

‘property damage’ is as yet undetermined, then it is likewise

not known at this point whether the ‘likely (and actual) effect

of the act was well within [Absolute’s] foresight and

anticipation.” Id. at n.5. This differs from the case at hand

because McComb did not assert multiple reasons that the building

could collapse. It puts forth one argument in its complaint: the
                                9
building collapsed because of rainwater, the Defendants/Counter-

Claimants (Talex, Alexander, Jubilee, McComb) had actual notice

of the accumulation of rainwater and actual notice that the

building was in threat of collapsing.

     In addition, Defendants/Counter-Claimants (Talex,

Alexander, Jubilee, McComb) have ignored the whole of McComb’s

complaint by focusing on negligence. The pleading clearly states

that Talex had actual notice of three facts: (1) that an unsafe

amount of water was accumulating on the roof, and (2) that the

roof’s supportive structure was in danger, and (3) that the

great weight of the water threatened to cause the building to

collapse. See Underlying Compl. [ECF No. 44-1]. Each of its

claims against Talex were premised on those three underlying

facts. According to McComb’s Complaint, it was within the

foresight of Talex and Alexander that the collapse could happen.

Because they failed to repair or warn others, the incident was

“intended or expected.”

     There is no genuine dispute of material fact that McComb

alleged a “non-covered omission.” McComb’s complaint clearly

asserted that Talex consciously choose to not repair the roof or

warn others of the potential danger and that the collapse was

well within Talex’s foresight as Talex had been warned that

collapse was a possibility. Precedent establishes that negligent


                               10
acts are not occurrences if the injury and damage is within the

insured’s foresight.

There Is a Genuine Issue of Material Fact as to Whether Hudson’s
Duty to Defend was Triggered by Extrinsic Facts


     Hudson next argues that the Defendants/Counter-Claimants

(Talex, Alexander, Jubilee, McComb) never presented extrinsic

facts to Hudson so as to trigger any defense obligations in the

lawsuit filed in State Court. The general rule is that an

insurer’s duty to defend “hinges on the allegations in the

underlying complaint.” American States Ins. Co. v. Natchez Steam

Laundry, 131 F.3d 551, 553 (5th Cir. 1998). However, Mississippi

law provides an exception to the rule; an insurer has a duty to

defend if it has knowledge, or could obtain knowledge through a

reasonable investigation, of the existence of facts that trigger

coverage. Id. The rule states:

          “Where complaint fails to state cause of action
          covered by policy, but insured informs insurer that
          true facts are inconsistent with complaint, or insured
          learns from independent investigation that the true
          facts, if established, present potential liability of
          insured, insurer must defend until it appears that
          facts upon which liability is predicated exclude
          insurance coverage.”
Mavar Shrimp & Oyster Co. v.   Fidelity & Guaranty Co, 187 So.2d

871, 875 (Miss. 1966)(quoting Crum v. Anchor Casualty Co., 119

N.W.2d 703, 703 (1963)). Hudson relies on Natchez Steam Laundry

for its claim that it has no duty to defend as there were no

                                 11
“true facts” that would trigger defense obligations. A duty to

defend exists if the insured “learns of true facts, which, if

established present potential liability of insured” and a cause

of action based on those facts would be covered by the policy.

See Acceptance Ins. Co. v. Powe Timber Co., Inc., 403 F.Supp.2d

552, 558 (S.D. Miss. 2005). The insurer must provide a defense

until it appears that “the facts upon which liability is

predicated fall outside the policy’s coverage.” See Isom v.

Valley Forge Ins. Co., 716 Fed.Appx. 280, 285 (5th Cir. 2017).

  In Natchez Steam Laundry, the Fifth Circuit upheld the

District Court’s grant of insurer’s Motion for Summary Judgment

in a sexual harassment case. See 131 F.3d at 552. In that case,

the insured claimed that he had provided facts that should have

triggered the insurance company’s duty to defend, despite any

failure of the pleadings. To combat the complaint of sexual

harassment against him, the insured “promptly notified American

States that any touching was unintentional.” Id. at 553. The

Court noted, “Simmons’s contention that his bawdy behavior was

accidental is not a ‘fact,’ but only an assertion.” Id. As a

result, the Court held that “This argument fails for a simple

reason: Natchez and Simmons have not supplied ‘facts’ that

indicate coverage.” Id. With this framework as guidance, we must

look to the information that Hudson possessed when determining



                               12
its defense obligations and determine if it consisted of mere

assertions or facts.

     Hudson’s Claim File had the following information: (1) a

July 23 newspaper article that claimed church services were held

on the day of the collapse and students and school officials had

met there earlier in the day, (2) a July 24 article that claimed

Alexander and JPAC students were in the building only hours

before the collapse and that contractors had recently been on

the roof to repair the air conditioner but had not reported any

issues with the roof, (3) a July 30 article that noted a local

roofer did not believe rain caused the collapse, and that the

age of the building could have been a factor, (4) an August 13

article that provided: (i) Alexander had denied McComb’s claims

that he had prior knowledge of the roof being unsafe, (ii)

Alexander had never been on the roof; and (iii) that workers in

January had not reported any problems with the roof. See August

15, 2017 E-mail and Selected Articles, [ECF No. 213-3]. It

should be noted that these articles are not intended to

represent the truth of the matters asserted but are merely

intended as evidence of notice that Hudson had in its

possession.

  Alexander’s claims that he had no prior knowledge of the roof

being unsafe and that he had never been on the roof are


                               13
“assertions,” i.e., a mere denial of the allegations. However,

Hudson possessed other information that rises above the mere

“assertions” at issue in Natchez Steam Laundry. The fact that

Hudson possessed information that stated: (1) contractors had

recently been on the roof and had not reported any problems to

Alexander, and (2) that local contractors believed that the age

of the building could have caused the collapse, not rainwater,

is enough to put Hudson on notice that there may be facts that

would trigger its duty to defend.

  There are variations between the information in Hudson’s claim

file and the allegations of the complaint. See Mavar Shrimp &

Oyster Co., 187 So.2d at 875. Should the relevant facts be

established from the information in the case file, they would

create an “occurrence” covered by the policies. There is a

genuine issue of material fact as to whether the statements in

the newspaper articles were accurate and constitute “true facts”

and/or notice to trigger Hudson’s duty to defend. Therefore,

there is a genuine issue of material fact as to whether Hudson

had a duty to defend. This information was known to Hudson when

it determined it had no defense obligations. As a result, the

Court holds that there is a genuine issue of material fact as to

whether the “true facts” exception applies in this case. As the

Mississippi Supreme Court wrote, “It would be the better part of

valor to defend doubtful cases of coverage and to resolve the
                               14
doubts when the battle with the claimant is over.” Travelers

Ins. Co. v. General Refrigeration & Appliance Co., 218 So.2d

724, 727 (Miss. 1969). Therefore, for the purpose of summary

judgment, the Court finds it inappropriate at this juncture of

the proceeding to declare that Hudson had no duty to defend.

  I.   Hudson Did Not/Does Not Owe Indemnity Obligations for
       McComb’s Lawsuit
  Hudson argues that it does not owe indemnity obligations

because of the Assignment, i.e. the contract that Talex,

Alexander, Jubilee, and McComb entered in order to proceed with

common interests against Hudson. Hudson argues that the

Assignment released Talex and Alexander from legal liability for

McComb’s claimed damages, that no act or omission attributable

to Talex or Alexander caused the claimed damages, and the

“damage to property” exclusion separately negates coverage for

those damages.

Hudson May Have Waived its Right to Contest The Assignment if it
Wrongfully Failed to Defend Talex and Alexander


       As the Fifth Circuit writes, “Unlike the duty to defend,

which can be determined at the beginning of a lawsuit, an

insurer’s duty to indemnify generally cannot be ascertained

until the completion of litigation, when liability is

established, if at all.” Estate of Bradley ex rel. Sample v.

Royal Surplus Lines Ins. Co., Inc., 647 F.3d 524, 531 (5th Cir.


                                 15
2011). The duty to indemnify typically can be resolved only

after the conclusion of the underlying action because the duty

to indemnify “turns on the actual facts giving rise to liability

in the underlying suit.” Id. Summary judgment is not typically

the avenue to address indemnification issues.

     The Subject Policies’ commercial general liability coverage

forms generally allow third parties to directly “recover on an

agreed settlement or on a final judgment against an insured.”

The terms of the Policies obligate Hudson to provide indemnity

for “sums that the insured becomes legally obligated to pay as

damages.” See Alexander and Talex Policies [ECF No. 13-2, 13-3],

at p. 24. However, in this case, McComb released Talex and

Alexander from liability for McComb’s claimed damages, i.e.,

created a scenario where there are no “sums that the insured

becomes legally obligated to pay.” [ECF No. 203] at 11.

Therefore, Hudson argues that, as a result of The Assignment, no

indemnity obligations “have arisen or will arise under the

Policies.” Id. at 12.

     Defendants/Counter-Claimants (Talex, Alexander, Jubilee,

McComb) assert that Hudson waived its ability to contest the

“insured’s personal liability” to McComb “by breaching a defense

obligation….” [ECF No. 214] at 19. Precedent establishes that

“unjustifiably denying liability or breaching a duty to defend


                               16
will preclude an insurer from relying on policy provisions that

deny coverage.” See Jones v. S. Marine & Aviation Underwriters,

Inc., 888 F.2d 358, 361 (5th Cir. 1989). Hudson counters by

differentiating between waiving policy conditions versus

extending coverage through waiver. As Hudson asserts, it is

claiming that there is no coverage at all because of The

Assignment. As such, “the complete absence of underlying

liability is not a waivable pre-condition to coverage — it is a

dispositive deficiency in the claim for indemnity via the

Assignment.” [ECF No. 223] at 9–10.

     Generally, under Mississippi law, “a stipulation that

removed the personal liability of the insured for any judgment…

also removed the obligation of the insurer, where the insurance

policy provided coverage only if the insured was liable.” Jones

888 F.2d at 361(citing Putman v. Ins. Co. of N. Am., 673 F.Supp.

171, 177 (N.D. Miss. 1897), aff’d, 845 F.2d 1020 (5th Cir.

1988)). In Jones, the insured entered into a settlement

agreement – without consulting with the insurer – that removed

personal liability from the insured. Under the policy, the

personal liability of the insured was a condition precedent to

coverage. Despite this, the Fifth Circuit held that the insurer

waived its right to rely on the policy provisions when it

breached its defense obligation to the insurer. The fact that

the insured was released from liability did not preclude the
                               17
insurer’s duty to indemnify if it is found that Hudson

wrongfully chose not to defend the state lawsuit.

     Hudson argues that the terms of the Assignment abrogate

coverage because “McComb states that no act or omission

attributable to Talex or Alexander caused McComb’s claimed

damages.” See [ECF No. 203] at 12. Upon reading the Assignment,

it is difficult to understand Hudson’s reasoning. The

Assignment, when discussing liability, merely states that “… the

roof on the insured buildings… unexpectedly collapsed, which

collapse was proximately caused by the weight of rain that,

unknown to Assignors, had collected on the roof of the

buildings, due to unprecedented and huge amounts of rain…” [ECF

No. 67-1] at 1. None of these assertions absolve Alexander or

Talex of possible responsibility for negligently failing to

repair or maintain the roof. The Assignment asserts that the

Assignors were unaware of the collection of rainwater, but it

does not assert an absence of underlying possible liability to

McComb. The Assignment merely releases Talex and Alexander from

their personal or corporate liability by agreeing to limit any

recoupment to coverage provided by the commercial general

liability policy provisions.

     Importantly, the Assignment states: “The parties hereto

agree and contract that the claim of the Assignee, McComb, in


                               18
the amount of $389,320.39 will be made solely under the

commercial general liability coverage of the insurance policies

issued by Hudson Specialty Insurance Company….” McComb reserved

its claims against Talex to the extent that coverage is provided

under the Subject Policies. Accordingly, there has not been a

full and complete release of Talex as claimed by Hudson.

      Hudson also raises the issue of McComb’s supplemental

responses to Hudson’s interrogatories. Interrogatory number

sixteen asked McComb to:

          “identify every action or omission attributable to
          Talex Enterprises, LLC, Terrance Alexander, and/or
          Jubilee Performing Arts Center, Inc. which caused or
          contributed to the damages that the Board of Mayor and
          Selectmen of McComb, Mississippi claimed in Cause No.
          17-090-PCS (previously pending in the Circuit Court of
          Pike County, Mississippi)” [ECF No. 200-9] at p. 12.
McComb answered the interrogatory saying:

          “[t]here are no acts or omissions attributable to
          Terrance Alexander and/or Jubilee Performing Arts
          Center, Inc. which caused or contributed to the
          damages claimed in the referenced State Court case.
          The answering Plaintiffs would show that they had and
          reported to the Plaintiff a claim for small amounts of
          water leakage. The funds received after adjustment of
          the claim by Cunningham Lindsey Adjusters (Mickey
          Carney) were utilized in full to make required
          improvements.” Id.
This interrogatory was conducted well after McComb, Alexander,

Jubilee, and Talex entered into the Assignment, i.e., settlement

agreement. Interrogatory responses are not binding judicial

admissions, but they may be used as evidence for assessing

                               19
summary judgment. See Bradley v. Allstate Ins. Co., 620 F.3d

509, n.21 (5th Cir. 2010). “[I]f the pleadings, the discovery

and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law,” then summary

judgment is appropriate. See id. at n.21. In this case, McComb’s

interrogatory response does not foreclose a factual inquiry as

to the issue of Hudson’s indemnification obligations. Hudson

argues that it had no duty to defend the underlying lawsuit

because there is no occurrence under the policy inasmuch as

Alexander and Talex expected or reasonably anticipated the

possible collapse of the building, but then when discussing

indemnification, argues that there is no act or omission

attributable to Alexander and Talex which caused or contributed

to the damages.

     Hudson cites Federal Ins. Co. v. Singing River Health

System for its assertion that the Court may grant summary

judgment for the indemnification claim. See 850 F.3d 187, n.6

(5th Cir. 2017). Singing River, states that

          “the duty to indemnify could be resolved at the
          summary judgment state when ‘the insurer has no duty
          to defend and the same reasons that negate the duty to
          defend likewise negate any possibility the insurer
          will ever have a duty to indemnify.”




                               20
850 F.3d at n.6(emphasis added)(citing Farmers Texas County

Mutual Ins. Co. v. Griffin, 955, S.W.2d 81, 82, 84 (Tex. 1997)).

In that situation – the duty to indemnify may be non-justiciable

at the summary judgment stage. See id. However, that does not

apply in this present case.

     Here, Hudson’s reasons not to defend are not the reasons it

denies its obligations to indemnify. As previously stated,

Hudson refused to defend because, under the operative pleadings,

McComb alleged that Talex and Alexander should have anticipated

the roof to collapse. Hudson argues against indemnification

because of the supplemental interrogatories and contractual

agreement between McComb and Talex, Alexander, and Jubilie, -

which, according to Hudson, state that Talex and Alexander did

not commit an act or omission to cause the damage – i.e., a

reason contrary to that put forth when Hudson determined it had

no duty to defend.

     For these reasons, this Court denies Hudson’s summary

judgment motion regarding its obligation to indemnify. There is

a genuine issue of material fact as to whether Hudson waived its

right to contest the settlement agreement between McComb, Talex,

Alexander, and Jubilee if it wrongfully refused to defend its

insureds in McComb’s state lawsuit. Hudson’s next argument, that

The Assignment waived all liability attributable to Talex,


                               21
Alexander, and Jubilee similarly fails. Hudson cannot deny its

duty to defend on the basis of Talex and Alexander’s actions or

failure to act while denying its duty to indemnify on the basis

that Alexander and Talex are not responsible for the collapse

due to their representations in The Assignment and/or the

interrogatories. Therefore, Talex and Alexander’s possible

underlying liability is not waived by the Assignment. Because

Hudson’s argument for summary judgment regarding indemnification

fails, this Court will next examine the Subject Policies to

determine the extent of Hudson’s possible obligations.

The Damage to Property Exclusion Separately Negates Coverage for
These Damages, but Does Not Apply to Expenses Incurred Outside
of the Subject Property


     Having determined that Hudson may be required to indemnify

McComb’s claim for damages, the Court must examine the Subject

Policies to see if any indemnification exclusions apply. McComb

seeks recovery for expenses incurred in stabilizing the JPAC

collapse site and protecting the public and adjacent properties.

It also seeks recovery for the expenses for repairs/restoration

to property (Main Street flower bed) and equipment (street

light) separate from the JPAC Building.




                               22
     Defendants/Counter-Claimant (Talex, Alexander, Jubilee,

McComb)’s interpretation of the Subject Policies’ “property

damage” exclusion runs counter to the Policies’ language. The

property damage exclusion is within the general commercial

liability coverage. The Policies define “property damage” as:

          “(a) Physical injury to tangible property, including
          all resulting loss of use of that property. All such
          loss of use shall be deemed to occur at the time of
          the physical injury that caused it; or (b) Loss of use
          of tangible property that is not physically injured.
          For the purpose of this insurance, electronic data is
          not tangible property.”
See Alexander and Talex Policies [ECF No. 13-2, 13-3] at p. 28.

However, the policies include a property damage exclusion that

negates indemnity obligations for “property damage” to:


          “Property you own, rent, or occupy, including any
          costs or expenses incurred by you, or any other
          person, organization or entity, for repair,
          replacement, enhancement, restoration or maintenance
          of such property for any reason, including prevention
          of injury to a person or damage to another’s
          property.”
See 2017 Alexander and Talex Policies [ECF No. 13-2, 13-3], at

p. 17. The Policies’ plain language clearly states that Hudson

does not provide coverage for property damage for buildings that

the insureds own. This property damage exclusion is common to

liability policies. The intent of such an exclusion is to

prevent the insured from using a general liability policy as

                               23
property insurance. See Porter v. Clarendon Nat. Ins. Co., 925

N.E.2d 58, 62 (Mass. App. Ct. 2010).


     Defendants/Counter-Claimants (Talex, Alexander, Jubilee,

McComb) point to a number of state and federal cases that

support their narrow interpretation of the policies. See, e.g.,

Anderson Dev. Co. v. Travelers Indem. Co., 49 F.3d 1128, 1134

(6th Cir. 1995) (concluding that the owned-property exclusion

did not bar coverage for damages caused by “a government mandate

to conduct [an] environmental clean-up”); Patz v. St. Paul Fire

& Marine Ins. Co., 15 F.3d 699, 705 (7th Cir. 1994) (“The fact

that the clean up occurred on [the insured's] land is

irrelevant”). Defendants/Counter-Claimants (Talex, Alexander,

Jubilee, McComb) also erroneously rely on Allstate Ins. Co. v.

Dana Corp., 759 N.E.2d 1049 (Ind. 2001) which found that the

owned property exclusion did not apply to liability for

environmental clean-up costs because there were ambiguities

among the subject policies and “where there is ambiguity,

insurance policies are to be construed strictly against the

insurer.”


                               24
     None of those cases involve policies with a similarly

broadened property damage exclusion at issue. Here, the owned-

property exclusion is broader because it excludes “repair,

replacement, enhancement, restoration or maintenance of such

property for any reason.” See Taos Ski Valley, Inc. v. Nova

Casualty Co., 705 Fed.Appx. 749, 754 (10th Cir. 2017)(emphasis

added). In this case, the policies clearly exclude repairs and

restoration of owned property. Therefore, to be covered, the

liability does not apply to property that the insured party

owns, rents, or occupies.


     Defendants/Counter-Claimants (Talex, Alexander, Jubilee,

McComb) argue that McComb’s expenses “cannot be construed as

efforts to repair, replace, enhance, restore, or maintain the

Subject Property,” because the JPAC Building was “partially

demolished at the direction of professionals retained by

McComb.” However, Defendants/Counter-Claimants (Talex,

Alexander, Jubilee, McComb) ignore a significant portion of the

Subject Policies that state, “for any reason, including

prevention of injury to a person or damage to another’s


                               25
property.” McComb’s efforts and ensuing expenses were to prevent

injury to the citizens of McComb and any damage to adjoining or

neighboring properties. As such, its actions and expenses

incurred fall well within the broad gamut of the “property

damage” exclusion.


     While all expenses regarding the JPAC building are excluded

under the subject policies, the expenses to repair the flower

beds on Main Street and the street lights are not excluded.

Those expenses did not result from damage to the property

“owned, rented, or occupied” by Alexander or Talex. Therefore,

the owned property exclusion does not apply and then it becomes

a fact issue as to whether Hudson must indemnify for damages to

the flower beds and for repairs to the street lights.


                           CONCLUSION


     There is a genuine issue of material fact as to whether

Hudson had a duty to defend Defendants/Counter-Claimants (Talex,

Alexander, Jubilee, McComb) in the suit brought by McComb. While

McComb’s operative pleadings did not allege covered conduct,



                               26
there may have been sufficient extrinsic information to put

Hudson on notice that it had a duty to defend. As there are

genuine issues of material fact, Hudson’s Motion for Summary

Judgment is denied. Additionally, the issue of whether the

subject Policies are void ab initio has not been addressed.


     As to the issue of indemnification – should the Court find

that Hudson had a duty to defend — the Subject Policies’

exclusion for property damage of owned, rented, or occupied

property applies. Therefore, if Hudson had a duty to defend, it

would not have a duty to indemnify McComb for its expenses as a

result of the JPAC collapse. The property exclusion does not

apply to the flower beds and street lights, which are not owned

by Alexander, Talex, or Jubilee.


     Accordingly, the Court GRANTS IN PART and DENIES IN PART

the Plaintiff/Counter-Defendant’s Motion for Partial Summary

Judgment.


     SO ORDERED this the 30th day of January, 2020.


                                    __/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE

                               27
